Case 4:19-cv-00226 Document 32-1 Filed on 03/27/20 in TXSD Page 1 of 7




       Exhibit A –
     Harris County
    Physicians’ Letter
     Case 4:19-cv-00226 Document 32-1 Filed on 03/27/20 in TXSD Page 2 of 7



                                                                                     March 20, 2020

Sheriff Gonzalez,
County Judge Hidalgo,
Commissioners Eliis, Garcia, Raddick, Cagle,
Criminal District Court Judges,
County Courts at Law,

We are physicians serving the people of Harris County, practicing in a variety of settings, from
community-based clinics to large referral hospitals. We urge the County’s leaders to take swift
action ​today​ to avert the catastrophic loss of life that would result if and when the Harris County
Jail becomes a vector for COVID-19.

As the people of Harris County band together and take extraordinary measures to combat the
impending wave of COVID-19 cases, we are increasingly concerned about the thousands of
patients confined in close quarters in the Harris County Jail and unable to comply with Centers
for Disease Control recommendations for preventing the spread of COVID-19. Correctional
facilities create optimal conditions for an infectious disease outbreak, as evidenced by the
mumps scare in our very own jail just this past year. Universities across the state have
recognized that dorms of students living in close quarters are too dangerous during the
pandemic, yet the jail remains fully-housed. Unlike university dorms, which generally house
some of society’s healthiest members, jails house a disproportionate number of some of the
country’s most vulnerable populations - individuals with chronic diseases and the elderly - who
are at the highest risk for life threatening complications from the virus. People in jail who are at
lower risk for severe illness are unable to adhere to the Center for Disease Control’s
recommendations to prevent the spread of the virus - such as social distancing, hand washing,
and self-quarantining - and therefore contribute to its propagation.

The signatories of this letter believe that all Texans deserve better health and equitable health
care. No person--regardless of what he or she is accused or convicted of--deserves to be
placed at higher risk of a life threatening illness, especially when reasonable prevention
measures are available.

The Sheriff and other elected officials are responsible for the health and safety of ​everyone​ in
Harris County. In the setting of the COVID-19 pandemic, the Harris County Jail is a ticking time
bomb that has the potential to devastate the lives of inmates, jail personnel, and others
throughout the entire Harris County community. The Sheriff, County Commissioners, and
Judges must work immediately to reduce the jail population by thousands of people. Not doing
so will undoubtedly lead to the spread of COVID-19 through the jail population, to all who
interact with inmates (corrections officers, chaplains, attorneys, counselors, and other service
providers) and beyond, increasing the morbidity and mortality of all people in Harris County.
    Case 4:19-cv-00226 Document 32-1 Filed on 03/27/20 in TXSD Page 3 of 7



The Sheriff, County Commissioners, and Judges should start with the following common-sense
policies regarding those individuals who pose no safety risk in the community:

      ●   Release all medically vulnerable people in the jail, including the following: patients with
          an advanced chronic illness, an immunodeficiency (for example, those with HIV or
          receiving immunosuppressant medication), as well as anyone else recommended for
          release by a medical professional;
      ●   Release anyone 60 or over;
      ●   Release a sufficient number of inmates to guarantee the jail can accommodate
          adequate social distancing guidelines set forth by the CDC. To do this, we recommend
          releasing those unable to pay bond prior to trial; and
      ●   Anyone remaining in the jail should be given uninhibited access to free medical care,
          available testing, and adequate sanitation practices that comply with CDC
          recommendations.

While it is crucial to release those who are medically vulnerable and at risk of serious
complications, officials cannot stop there. Releasing only those at risk of complications from
COVID-19 will have only a minor effect on spread of the illness in the close quarters of the jail.
Numbers must be reduced in a significant way so inmates can adhere to CDC
recommendations. We firmly believe that these measures will protect all residents of Harris
County, and allow us to do our part to flatten the curve of infection. ​ Judge Hidalgo, Sheriff
Gonzalez, and the Commissioner’s court have shown encouraging signs of leadership on this
issue. We hope that the larger Harris County criminal legal bureaucracy, including judges
presiding over felony cases, can meet this emergency with the urgency it requires.

Time is of the essence. These important, life-saving steps must be taken immediately.


Sincerely,

Marc Robinson, MD
Co-President, Doctors for Change
Internal Medicine

Amelia Averyt, MD
Co-President, Doctors for Change
Internal Medicine - Pediatrics

Erica Lescinskas, MD
Internal Medicine

Ricardo Nuila, MD
Internal Medicine
    Case 4:19-cv-00226 Document 32-1 Filed on 03/27/20 in TXSD Page 4 of 7



Jonathan Lim, MD
Internal Medicine

Sanjay G. Adhia, M.D.
Psychiatry, Forensic Psychiatry, Brain Injury Medicine
      Case 4:19-cv-00226 Document 32-1 Filed on 03/27/20 in TXSD Page 5 of 7




Harris Health System
P.O. Box 66769, Houston, Texas 77266-6769


Hon. Herb Ritchie
Harris County Civil Courthouse
201 Caroline, 11th Floor
Houston, Texas 77002

Dear Hon. Judge Ritchie and the Criminal District Court Judges,

I strongly urge you to consider releasing defendants in the Harris County Jail who are charged with non-
violent offenses. For the reasons below, it is important to prioritize inmates who are over 60 years of age
or have pre-existing conditions such as cancer, diabetes, asthma / chronic obstructive pulmonary disease,
heart disease, or HIV.

The Harris County Jail and other large correctional facilities pose a real and immediate danger to the
health of the community. An even limited outbreak of COVID-19 in the Harris County Jail has the
potential to overwhelm our already overburdened hospital system. If this happened--and the likelihood is
high--it could leave many vulnerable people in our community without access to care.

According to the Centers for Disease Control, older adults and people with serious chronic medical
conditions like heart disease, diabetes, and lung disease are at higher risk of getting very sick from
COVID-19. On average, the people housed in our prisons and jails are older and more likely to suffer
from poor physical health and illness as compared with the general public, which means they are exactly
the type of high-risk group that will fall very sick if they come into contact with COVID-19.

To make matters worse, the concept of social distancing is nearly impossible in a setting like the Harris
County Jail, which had a population of around 8,500 inmates as of March 19, 2020. The ability to
quarantine is similarly impossible with inmates getting booked in and out of the jail on a daily basis. Once
they are brought into the jail, many are housed in dormitory settings of between 20 to 60 people. This
leaves little space to social distance or quarantine effectively.

The question of whether there will be a COVID-19 case in the Harris County Jail is currently a matter of
when. If we do not reduce the population in the Harris County Jail substantially, and in very short order,
we risk creating a concentrated outbreak, which would not only be a tragedy in itself but also have the
compounding effect of leaving fewer beds for other members of our community who may also need
hospitalization during this time.

Sincerely,


Esmaeil Porsa, M.D., MBA, MPH, CCHP-A


   harrishealth.org
    Case 4:19-cv-00226 Document 32-1 Filed on 03/27/20 in TXSD Page 6 of 7




                                                                          March 24th, 2020


To whom it may concern:


As physicians that have worked in both the Harris County Jail clinic and in the county
system taking care of admitted jail patients, we are deeply concerned about the
inevitability of the SARS-CoV-2 virus entering the jail and causing a massive outbreak.
As the virus has already spread throughout our community, steps must be taken
immediately to remove vulnerable patients from the jail, and massively decrease the
population so as to limit its spread. The evidence that jails are at high risk for outbreaks
is clear, as seen in our own community with the Mumps outbreak in the jail last year.
The close quarters and constant churn of jails, with the cycling of new arrestees and
staff multiple times a day makes them petri dishes for infections, especially those which
take several days to manifest symptoms, like the current coronavirus. Social distancing
is impossible, uncovered toilets can spread disease with every flush, there is limited
access to sinks and soap for frequent handwashing, and health services are not
equipped for acute, severe illness.


The jail is full of populations that are at a higher risk of severe complications, including
death, from this virus. The elderly, those with poor immune systems, and those with
chronic illness are all housed in significant numbers. We have taken care of patients
over the age of 70, some who were fairly disabled. It’s not just the elderly, we have
cared for young people with chronic illnesses, such as sickle cell and HIV, both
syndromes that place them within extreme risk for a terrible COVID19 course. Chronic
lung disease (such as COPD), heart failure, end stage renal disease and cirrhosis are
all very common among the jail population and are constantly admitted to our hospital.
The jail clinic is limited to the chronic maintenance of these conditions, and in no way
can handle acute illness. An outbreak would cause a surge of hospital referrals, which
would overwhelm a system that is not equipped for a surge from the community. We
have had numerous elderly patients over last year referred to Ben Taub for
complications from severe and chronic illnesses. The reasons they were in jail were
fairly minor and their release would pose no safety risk. We can’t fathom how it benefits
anyone for them to remain incarcerated during this time.


Just releasing those at high risk is still not enough. Multiple reports from multiple
locations have shown that the young are at risk of severe illness beyond what was
    Case 4:19-cv-00226 Document 32-1 Filed on 03/27/20 in TXSD Page 7 of 7



originally though. Should an outbreak affect only 10% of the jail population (a
conservative number), and only 10% of those patients have severe illness requiring
hospitalization (another conservative number), then that’s still a surge of more than 70
patients requiring admission, far beyond what the county hospitals can handle.


Our clinical settings are currently depending on community partners to donate personal
protective equipment (PPE), something that we could not have imagined happening in
the largest medical center in the world. Containing a jail outbreak would ineffectively
redistribute valuable PPE, which would be much better served protecting techs, nurses,
and physicians in hospitals. There needs to be a large, significant release, as we have
seen in other cities. Small measures will make no appreciable difference, and moving
people to other facilities will only make matters worse


In Harris County, we still have time. We’re early enough in our infection curve that bold
moves can still have an appreciable impact. There are currently 4 (at least) HSCO
deputies with confirmed COVID-19 infections, and the numbers county-wide continue to
grow exponentially every day - from just under 200 this morning (3/24) to almost 300 by
the end of the day.


We are extremely proud of the decisions our leadership has made which have
undoubtedly helped to slow the spread of the virus through our community. The
stay-in-place order was the right thing to do, but more remains to be done. If we wait, or
simply perform half measures, we will have an absolute disaster on our hands.



Marc Robinson, MD
Co-President, Doctors for Change



Amelia Averyt, MD MPH
Co-President, Doctors for Change
